                           UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION



  UTE INDIAN TRIBE OF THE UINTAH &
  OURAY RESERVATION,                                    MEMORANDUM DECISION AND
                                                        ORDER DENYING PLAINTIFF’S
                Plaintiff,                                   MOTION TO STRIKE
                                                         DEFENDANTS’ ANSWER, SET
        v.                                               ASIDE DENIAL OF DEFAULT,
                                                            AND ENTER DEFAULT
  GREGORY D. MCKEE, T & L                                       JUDGMENT
  LIVESTOCK, INC., MCKEE FARMS, INC,
  AND GM FERTILIZER, INC.,
                                                            Civil Case No. 2:18-cv-00314
                Defendants.
                                                                Judge Clark Waddoups



       Before the court is Plaintiff’s Motion to Strike Defendants’ Answer, Set Aside Denial of

Default, and Enter Default Judgment, (ECF No. 39). As explained below, because the court will

allow Defendants’ late filing under Rule 6(b)(1)(B), the court denies Plaintiff’s Motion.


                                               Background

       On September 6, 2012, Plaintiff file a Complaint against Defendants in the Ute Indian

Tribal Court of the Uintah and Ouray Reservation Fort Duchesne, Utah. (See ECF No. 2-3 at 29.)

On September 4, 2013, Plaintiff filed an Amended Complaint in the Tribal Court. (See ECF No.

2-3 at 30.) Plaintiff sued Defendants for “Misappropriation, Theft, and/or Conversion of Water.”

(Compl. ¶ 13, ECF No. 2 at 5.) Between November 14, 2012, and June 10, 2015, Defendants

were represented in the Tribal Court proceeding by John Hancock. (See ECF No. 2-3 at 30, 32.)
        “The Ute Indian Tribal court held a trial on the matter on July 13, 2015.” (Compl. ¶ 17,

ECF No. 2 at 6.) “Despite having filed an answer and receiving notice of the trial, Defendants

did not participate in the trial.” (Compl. ¶ 17, ECF No. 2 at 6.) On August 3, 2015, the Ute

Indian Tribal Court entered its Findings of Fact and Conclusions of Law. (ECF No. 2-3 at 28.)

On September 29, 2015, the Ute Indian Tribal court entered a Final Judgment for Damages and

Permanent Injunction. (See ECF No. 2-3 at 57.)

        On April 17, 2018, Plaintiff filed its Complaint in this court to “recognize, register, and

enforce [the] tribal court money judgment . . . .” (Compl. ¶ 1, ECF No. 2 at 2.) On or around

May 24, 2018, John Hancock spoke to Plaintiff’s counsel and appears to have requested that

Plaintiff grant Defendants an extension of time to respond to the Complaint. (See ECF No. 40 at

18.) On May 24, 2018, Plaintiff’s counsel sent an email to John Hancock, writing: “The Tribe

agrees to a 30-day extension of time from May 29 for the defendants’ response. I look forward to

working with you.” (ECF No. 40 at 19.)

       The next day, on May 25, 2019, Plaintiff’s counsel received a phone call from a different

attorney who stated that the Defendants were considering having him represent them. (ECF No.

40 at 18.) The same day he received this phone call, Plaintiff’s counsel wrote an email to John

Hancock explaining that Plaintiff had only agreed to a 30-day extension because it believed

Defendants had already retained Mr. Hancock. (ECF No. 40 at 18.) Plaintiff’s counsel explained

that the 30-day extension was conditioned on Mr. Hancock entering an appearance in the case.

(See ECF No. 40 at 18.) Plaintiff’s counsel concluded the email by explaining that Plaintiff may

seek entry of default if Mr. Hancock did not enter an appearance before the Answer deadline.

(See ECF No. 40 at 18.)


                                                 2
           On June 4, 2018, Plaintiff filed an “Application and Request for Entry of Default

Judgment and Default Judgment.” (ECF No. 18 at 1.) This submission was directed to the

“CLERK OF THE UNITED STATES DISTRICT COURT, DISTRICT OF UTAH.” (ECF No.

18 at 1 (emphasis in original).) In this submission, “Plaintiff request[ed],” “[p]ursuant to Fed. R.

Civ. P. 55 and Local Rule DU CivR 77-2(a)(6)1,” “that the Clerk enter a default judgment in

favor of Plaintiff.” (ECF No. 18 at 1.) The Clerk did not enter a default judgment.

           On July 10, 2018, the Defendants filed a late Answer to the Complaint.2 (See ECF No.

20.) On August 15, 2018, the Chief Deputy Clerk entered an order denying “Plaintiff’s

Application and Request for Entry of Default,” finding “there [was] not prejudice to Plaintiff as a

result of the delay,” and noting that “courts prefer to resolve disputes on the merits.” (ECF No.

24.)

           On October 9, 2018, Plaintiff filed a Motion to Recuse the undersigned. (ECF No. 29.)

On October 23, 2018, Defendants filed an Opposition to this Motion. (ECF No. 31.) On

November 6, 2018, Plaintiff filed its Reply. (ECF No. 31.) On November 7, 2018, the court

referred Plaintiff’s Motion to Chief Judge Shelby. On or around November 26, Chief Judge

Robert Shelby recused. On November 26, 2018, the court referred Plaintiff’s Motion to Judge

Kimball. (ECF No. 36.) On January 24, 2019, Judge Kimball entered an order denying Plaintiff’s

Motion. (ECF No. 38.)

           On January 28, 2019, Plaintiff filed the Motion currently before the court—the Motion to




1
  DU CivR 77-2(a)(6) formerly provided that “[t]he clerk of court is authorized to grant . . . entry of default and
judgment by default as provided for in Fed. R. Civ. P. 55(a) and 55(b)(1) . . . .”
2
    John Hancock did not file the Answer. He never entered a notice of appearance in this case.

                                                           3
Strike Defendants’ Answer, Set Aside Denial of Default, and Enter Default Judgment. (ECF No.

39.) On February 11, 2019, the Defendants responded. (ECF No. 40.)

       On February 13, 2019, four pro se proposed intervenors filed a “Motion for Leave to

Intervene.” (ECF No. 43.) On February 27, 2019, Defendants filed an Opposition to this

submission. (ECF No. 46.) Plaintiff also filed an Opposition to this submission. (ECF No. 45.)

                                                  Analysis

I.      Rule 6(b)(1)(B)

       Rule 12(a) provides that “[a] defendant must serve an answer . . . within 21 days after

being served with the summons and complaint.” Fed. R. Civ. P. 12(a)(1)(A)(ii). Plaintiff argues,

and Defendants do not dispute, that under Rule 12(a), “Defendants submitted their Answer 42

days after their filing deadline . . . .” (See ECF No. 39 at 3.) Plaintiff further argues that under

Rule 6(b)(1)(B), “Defendants’ Answer must be stricken for failure to file a Motion for an

Extension of Time and failure to make a showing of excusable neglect.” (ECF No. 39 at 2.) Rule

6(b) provides, in relevant part, that “[w]hen an act . . . must be done within a specified time, the

court may, for good cause, extend the time . . . on motion made after the time has expired if the

party failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). Plaintiff argues that

because Defendants filed their Answer after the Rule 12(a) twenty-one day period expired,

Defendants must satisfy Rule 6(b) in order to enlarge the time allowed for filing an answer.

       As an initial matter, the court must determine whether Rule 6(b)(1)(B) applies to Rule

12(a). The Tenth Circuit, in an unpublished decision, has made statements to suggest that it does

not. In Lewis v. JPMorgan Chase Bank, Nat. Ass’n, the appellant, citing “Federal Rule of Civil

Procedure 6(b)(2),” “argue[d] that there was no excusable neglect for [her opponent’s] untimely


                                                  4
request for extensions.” 606 F. App’x 896, 898 n. 3 (10th Cir. 2015). Responding to this

argument, the panel in Lewis stated that “Rule 6(b)(2) does not, however, apply to an answer to a

complaint or to a motion to dismiss. In any event, we agree with the district court that there was

good cause for an extension.” Id.

       At least one district court appears to have taken a similar position. See McBride v. U.S.

Bank Home Mortg., No. 3:15-CV-36, 2015 WL 4477801, at *1 (N.D.W. Va. July 22, 2015)

(“[C]ourts may extend the answer deadline. Rule 12(a) governs this deadline. Rule 6(b) prohibits

courts from extending deadlines under several rules, but not Rule 12(a).” (emphasis added)).

       But most courts to have considered the issue have applied Rule 6(b) to Rule 12(a). See

Donald v. Cook Cty. Sheriff's Dep’t, 95 F.3d 548, 558 (7th Cir. 1996) (“Under Rule 6(b), after

the Rule 12(a) twenty-day period expires, the time period for responding to a complaint may be

enlarged only upon motion of the defendant and a showing of excusable neglect. Fed.R.Civ.P.

6(b).”); Tolliver v. Liberty Mut. Fire Ins. Co., No. 2:06-CV-00904, 2008 WL 545018, at *1 (S.D.

Ohio Feb. 25, 2008) (“Rule 6(b) permits an enlargement of the time allowed for filing an answer

under Rule 12(a) upon a showing of excusable neglect if the request for an extension comes after

the expiration of the specified time period.”); Tingley Sys., Inc. v. CSC Consulting, Inc., 152 F.

Supp. 2d 95, 122 (D. Mass. 2001) (“Rule 12(a)(1)(A), Fed.R.Civ.P., allows a party 20 days after

being served with the summons and complaint to file an answer. Rule 6(b)(1), Fed.R.Civ.P.,

permits a party to file a motion to extend the time period for filing an answer within the time

frame of the 20 day period.”).

       Rule 6 provides, in relevant part, that “[w]hen an act . . . must be done, the court may, for

good cause, extend the time . . . .” Fed. R. Civ. P. 6(b)(1) (emphasis added). Rule 12(a) provides,


                                                 5
in relevant part, that “[a] defendant must serve an answer . . . within 21 days after being served . .

. .” Fed. R. Civ. P. 12(a)(1)(A)(i) (emphasis added). Based on the plain meaning of these rules,

read together, and the prevailing view among courts, this court holds that Rule 6(b) applies to

Rule 12(a). The court now turns to Plaintiff’s argument.

        Plaintiff argues that because “Defendants never filed a motion for an extension,” “this

Court does not have the discretion to entertain Defendants’ late Answer . . . . ” (ECF No. 39 at 3–

4.) Plaintiff relies on the Supreme Court’s decision in Lujan v. Nat’l Wildlife Fed’n, 497 U.S.

871 (1990).

        In Lujan, the District Court “issued an order directing respondent to file ‘a supplemental

memorandum regarding the issue of its standing to proceed.’” Lujan, 497 U.S. at 894–95. The

respondent “submitted” “additional affidavits” that constituted “new evidentiary materials” that

the District Court’s order “plainly did not call for.” Id. at 895. “The only explanation for the

submission . . . was contained in a footnote to the memorandum . . . .” Id. “[T]he District Court

rejected the additional affidavits as ‘untimely and in violation of’ the court’s briefing ‘Order.’”

Id. The Court of Appeals reversed, holding that the District Court abused its discretion “not to

consider the . . . additional affidavits . . . .” Id. at 881.

        The Supreme Court then reversed the Court of Appeals, holding that “[t]he District Court

did not abuse its discretion in declining to admit them.” See id. at 894. The Supreme Court

agreed with the District Court that the respondent’s “evidentiary submission was . . . untimely,

both under Rule 56 . . . and under Rule 6(d) . . . .” Id.




                                                      6
         The Supreme Court noted that “Rule 6(b) 3 sets out the proper approach in the case of late

filings . . . .” Id. Pursuant to Rule 6(b), “any postdeadline extension must be ‘upon motion made,’

and is permissible only where the failure to meet the deadline ‘was the result of excusable

neglect.’” Id. at 896 (emphasis in original). The majority in Lujan noted that “in order to receive

the affidavits,” the “District Court would have had to regard the very filing of the late document

as the ‘motion made’ to file it . . . .” Id. The majority held that the “footnote in respondent’s

reply memorandum to the District Court” was not a “motion” within the meaning of Rule 6(b)(2)



3
  “Lujan was decided in 1990, and in 2007 Rule 6(b) was amended as part of the general restyling of the Rules to
make them more easily understood. The changes were intended to be stylistic only. Fed.R.Civ.P. 6(b) advisory
committee's note. At the time of Lujan, the text of Rule 6(b) read:”

         [ (b) Enlargement.] When by these rules or by a notice given thereunder or by order of court an act
         is required or allowed to be done at or within a specified time, the court for cause shown may at
         any time in its discretion

         (1) with or without motion or notice order the period enlarged if request therefor is made before
             the expiration of the period originally prescribed or as extended by a previous order, or

         (2) upon motion made after the expiration of the specified period permit the act to be done where
         the failure to act was the result of excusable neglect[.]

Drippe v. Tobelinski, 604 F.3d 778, 784 (3d Cir. 2010) (citations omitted).

The text of the rule presently reads:

         (b) Extending Time.

        (1) In General. When an act may or must be done within a specified time, the court may, for good
            cause, extend the time:

        (A) with or without motion or notice if the court acts, or if a request is made, before the original
            time or its extension expires; or

        (B) on motion made after the time has expired if the party failed to act because of excusable
            neglect.

Fed. R. Civ. P. 6(b)(1). “The amendment does not alter the request-motion dichotomy, and the rule remains

substantively the same as when addressed by Lujan.” Drippe, 604 F.3d at 784.


                                                           7
. . . .” Id. at 897 n. 5. The majority further provided that a “postdeadline ‘request,’ to be even

permissibly treated as a ‘motion,’ must contain a high degree of formality and precision, putting

the opposing party on notice that a [filing] is at issue and that he therefore ought to respond.” Id.

at 897 n. 5. “The request [to the District Court in Lujan] had not much of either characteristic.”

Id. “As for formality, it was not even made in a separate filing or in a separate appearance

before the court, but was contained in a single sentence at the end of the first paragraph of one of

the 18 single-spaced footnotes in a 20–page memorandum of law.” Id. The majority further

provided that they thought “it quite impossible to agree with the dissent that the district judge not

only might treat this request as a motion, but that he was compelled to do so.” Id. (emphasis in

original). The majority ultimately held that “the proposition that [the district court] was

compelled to receive [the affidavits]—that it was an abuse of discretion to reject them—cannot

be accepted.” Id. at 898 (emphasis in original).

       Defendants argue that “Courts treat responses to Motions to strike as motions for

extension of time under Rule 6(b) of the Federal Rules of Civil Procedure.” (ECF No. 40 at 5–6.)

The question is therefore whether this court may treat Defendant’s Opposition as a “motion”

under Rule 6(b) in light of Lujan.

       In answering this question, it is important to consider Lujan together with relevant Tenth

Circuit precedent. The Tenth Circuit has provided that Rule 6(b)(1) “should be liberally

construed to advance the goal of trying each case on the merits.” Rachel v. Troutt, 820 F.3d 390,

394 (10th Cir. 2016). Courts within this District have specifically noted that this reasoning

applies to Rule 6(b)(1)(B). See Strong v. Cochran, No. 2:14-CV-00788-TC-EJF, 2018 WL




                                                   8
4080898, at *1 (D. Utah Aug. 27, 2018).4 Other district courts have also applied this reasoning to

Rule 6(b)(1)(B). See Heath v. Google Inc., No. 15-CV-01824-BLF, 2016 WL 4729300, at *2

(N.D. Cal. Sept. 12, 2016) (Rule 6(b)(1)(B) “like all the Federal Rules of Civil Procedure, is to

be liberally construed to effectuate the general purpose of seeing that cases are tried on the

merits.” (quoting Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010))).

         Construing Rule 6(b)(1)(B) liberally, “to advance the goal of trying” this case “on the

merits,” Rachel v. Troutt, 820 F.3d at 394, the court holds that the Defendants’ Opposition, (ECF

No. 40) may be considered a “motion” under Rule 6(b)(1)(B). Unlike the request contained in

the footnote in Lujan, Defendants’ Opposition “contains a high degree of formality and

precision.” Lujan, 497 U.S. at 897 n. 5. Defendants have made arguments for an extension under

Rule 6(b). Plaintiff, in its Reply, has been given an opportunity to respond to these arguments.

(See ECF No. 44 at 5–9.) The court holds that Defendants’ Opposition may be “permissibly

treated as a ‘motion.’” Lujan, 497 U.S. at 897 n.5. As Defendants note, this court is not the first

reach this conclusion. See Sartori v. Steider & Assocs., P.C., No. 15CV991 JCH-LF, 2016 WL

9774944, at *2 (D.N.M. June 30, 2016) (construing the defendants’ response to a motion to

strike to be in compliance with Lujan because it was “both formal and precise,” and “adequately

notified” the plaintiff “to respond to their arguments of excusable neglect.”).

         Plaintiff relies on Smith v. D.C., 430 F.3d 450, 457 (D.C. Cir. 2005) to support its

argument that this court “does not have the discretion to entertain Defendants’ late Answer . . . .”



4
  Strong v. Cochran, 2018 WL 4080898 at *1 (“A court may extend a filing deadline ‘on motion made after the time
has expired if the party failed to act because of excusable neglect.’ Fed. R. Civ. P. 6(b)(1)(B). ‘This rule should be
liberally construed to advance the goal of trying each case on the merits.’” (quoting Rachel v. Troutt, 820 F.3d 390,
394 (10th Cir. 2016)).)


                                                          9
(ECF No. 39 at 3–4.) In Smith, the D.C. Circuit, citing Lujan, held that the district court “abused

its discretion by granting the [defendant’s] late motion for summary judgment . . . .” See Smith,

430 F.3d at 452, 457. But in Smith, the defendant “never moved for an extension of the deadline”

for filing summary judgment motions. Id. at 456. Moreover, “the district court granted the late

[summary judgment] motion without discussing the lack of a request for an extension.” Id.

(emphasis added). Because the court treats Defendants’ Opposition as a “motion” under Rule

6(b)(1), Plaintiff’s reliance on Smith is misplaced. The court now considers whether Defendants’

reasons for the late filing of the Answer satisfy Rule 6(b)(1)(B)’s excusable neglect standard.

       Defendants argue that “the delay in filing the Answer is excusable.” (ECF No. 40 at 5.) In

contrast, Plaintiff argues that “[e]ven if Defendants had filed a motion for an extension of time,

Defendants’ failure to make a showing of excusable neglect precludes the Court from

entertaining the Answer.” (ECF No. 44 at 5.) As Plaintiff notes, Defendants rely primarily on

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380 (1993) to support their

argument regarding excusable neglect. (See ECF No. 40 at 6.)

       In Pioneer, “the seminal case on excusable neglect,” the Supreme Court explained “that

‘although inadvertence, ignorance of the rules, or mistakes construing the rules do not usually

constitute excusable neglect, it is clear that excusable neglect under Rule 6(b) is a somewhat

‘elastic concept’ and is not strictly limited to omissions caused by circumstances beyond the

control of the movant.’” Shifers v. Arapahoe Motors, Inc., No. 17-CV-01753-CMA-KLM, 2018

WL 6620866, at *3 (D. Colo. Dec. 18, 2018) (quoting Pioneer Inv. Serv. Co. v. Brunswick Assoc.

Ltd. P’ship, 507 U.S. 380, 392 (1993)). “The Court further directed that in determining where

neglect is excusable, a court must take into account ‘all relevant circumstances surrounding the


                                                10
party’s omission.’” Id. (quoting Pioneer, 507 U.S. at 395). “These include four relevant factors:

(1) ‘the danger of prejudice’ to the nonmoving party; (2) ‘the length of the delay and its potential

impact on judicial proceedings’, (3) ‘the reason for the delay, including whether it was within

reasonable control of the movant’, and (4) ‘whether the movant acted in good faith.’” Id.

(citation omitted). “Though the Supreme Court’s discussion of excusable neglect in Pioneer

concerned Bankruptcy Rule 9006(b)(1) . . . its analysis ‘rested on the plain meaning of the

terms.’” Id. (quoting City of Chanute, Kan. v. Williams Nat. Gas Co., 31 F.3d 1041, 1046 (10th

Cir. 1994)). “Accordingly, the Court of Appeals for the Tenth Circuit has extended the Pioneer

standard of excusable neglect to motions arising under . . . Federal Rule of Civil Procedure 6(b) .

. . .” Id. (citations omitted).

    1. The Danger of Prejudice

        Plaintiff argues that “this case is in desperate need of resolution because it deals with

water which is the Tribe’s most precious resource due to the dry and arid location of the Tribe’s

reservation,” and argues that ‘unnecessary delays in the disposition of this case cause prejudice

to the Tribe.” (ECF No. 39 at 6–7.) Defendants respond that “the water at issue in this case . . . is

a small drop in the Tribe’s overall proverbial water bucket,” and argue that the Tribe’s “dire

implication about not having adequate water resources is vastly overstated.” (ECF No. 40 at 7.)

“On the flip side,” Defendants argue that “if the Tribe is able to obtain an order from this Court

enforcing the Tribal Court’s order, Defendants’ farming operation will be effectively shut down

and Defendants put out of business.” (ECF No. 40 at 7.) In Reply, Plaintiff states that it “has a

strong interest in protecting in protecting its most precious resource, water.” (ECF No. 44 at 13.)

But Plaintiff did not specifically respond to Defendants’ argument that the total amount of water


                                                 11
at issue is small percentage of the Tribe’s total water supply. Because Plaintiff did not respond to

this argument, the court assumes the amount of water at issue is a relatively small percentage of

Plaintiff’s total water supply.

       The court finds that this factor weighs in Defendants’ favor. This finding is buttressed by

the fact that much of the delay in this case was caused by Plaintiff.

   2. Length of the Delay and Impact on Judicial Proceedings

       “The Tribe’s original complaint,” against Defendants in tribal court “was filed on

September 6, 2012 . . . .” (ECF No. 2-3 at 29.) On September 29, 2015 the Ute Indian Tribal

Court entered a Final Judgment for Damages and Permanent Injunction. (See ECF No. 2-3 at 57.)

Plaintiff filed its Complaint in this court on April 16, 2018. (ECF No. 2.) Thus, the time between

the filing of the original complaint in Tribal Court and the filing of the complaint in this court

was thus 2,048 days. As noted above, the delay caused by Defendants’ late filing of the Answer

was 42 days.

       “[C]ourts have generally found” a delay of “a little over one month to favor the party

seeking leave to file out of time.” Clinical Reference Lab., Inc. v. Salugen Biosciences, Inc., No.

CIV.A. 12-2768-KHV, 2013 WL 1816352, at *3 (D. Kan. Apr. 29, 2013) (citing Welch v. Centex

Home Equity Co., No. 03–2132–JWL–DJW, 2004 WL 2348295, at *1 (D. Kan. Apr. 23, 2004)

for the proposition that a “two month delay between original answer deadline and plaintiff's

request for leave to file answer out of time ‘relatively innocuous.’”). When considered in the

context of this case’s history, the 42 day delay is not substantial. This factor weighs in

Defendants’ favor.




                                                 12
   3. The Reason for the Delay

       Defendants argue that they “had good reason for the delay in filing the Answer.” (ECF

No. 40 at 8.) They argue:

       [d]ue to Defendants’ financial condition as a small farming operation, Defendants
       earnestly sought to figure out how they would fund the defense in this litigation.
       They met with prior counsel, Mr. Hancock, who instructed them to find other
       counsel. In helping them find other counsel, Mr. Hancock reached out to the Tribe
       shortly after the Complaint was filed to get an extension for Defendants to
       respond to the Complaint, which the Tribe agreed to, but later decided not to
       honor. Once Defendants retained counsel, the Answer was filed the next day.

(ECF No. 40 at 8.) Here, Defendants refer to an email that was sent from Plaintiff’s

counsel to Defendants’ prior counsel, Mr. Hancock. (See ECF No. 40 at 19.) In that May

24, 2018, email, Plaintiff’s counsel wrote, in relevant part, that “The Tribe agrees to a 30-

day extension of time from May 29 for the defendants’ response. I look forward to

working with you.” (ECF No. 40 at 19.) The next day, on May 25, 2019, Plaintiff’s

counsel then wrote another email to Mr. Hancock, writing:

       I received a call today from another lawyer saying the . . . defendants were
       considering having him represent them, but they had not yet reached him. He also
       asked for any extension. I told him we could not enter into such an agreement
       with anyone other than counsel of record.

       When we spoke yesterday, I understood that the . . . defendants had retained you,
       and we agreed to the 30-day extension on that basis. The call I received yesterday
       calls that understanding into question. Again, we cannot agree to an extension
       with a lawyer whom the defendants are merely considering retaining, but only
       one they have actually retained and who appears as counsel of record.
       Accordingly, if you have been retained, please enter your appearance before the
       deadline for the defendants’ deadline for responding to the complaint. If you have
       filed your entry of appearance by that time, we will of course honor our extension
       agreement. If you have not entered your appearance by then, we will proceed with
       the case and will, if we deem it appropriate, seek entry of default.

(ECF No. 40 at 18.)


                                                 13
       The May 25, 2018 email was sent four days prior to the May 29, 2018 answer deadline.

Plaintiff’s extension of the deadline—which existed during a short one day window—is not a

good reason for the delay. This factor weighs in Plaintiff’s favor.

   4. Good Faith

       Defendants argue that they “acted in good faith to earnestly seek to retain counsel, seek

funding, and to reach out to the Tribe to request an extension of time to respond to the

Complaint.” (ECF No. 40 at 8.) Plaintiff appears to argue that this does not constitute good faith

because “Defendants fail[ed] to file a motion for extension of time,” and “did not contact the

Tribe themselves for an agreement for an extension of time.” (ECF No. 44 at 7.)

       “[T]he determination” of what constitutes “excusable neglect” “is at bottom an equitable

one, taking account of all relevant circumstances surrounding the party’s omission.” Pioneer,

507 U.S. at 381. This case is unique because Plaintiff has moved to strike Defendants’ Answer

approximately seven months after it was filed. In that time, Defendants filed an Opposition to the

Motion to Intervene, (ECF No. 46), an Opposition to the Motion to Strike, (ECF No. 40) and an

Opposition to the Motion to Disqualify, (ECF No. 31).

       Since filing their Answer, Defendants have timely filed three oppositions to various

motions. Defendants represent that they have “incurred substantial attorney fees” as a result of

this case activity. (ECF No. 40 at 4.) Defendants actions since filing their Answer support their

position that they acted in good faith when they failed to timely file the Answer. This factor

weighs in Defendants’ favor.

       Three of the four factors weigh in Defendants’ favor. The court finds that Defendants

have shown excusable neglect. The court finds good cause exists to permit Defendants’ late


                                                 14
filing. The court therefore DENIES Plaintiff’s Motion to Strike Defendants’ Answer. The court

permits Defendants’ late Answer under Rule 6(b)(1)(B).

II.     Plaintiff’s Argument Regarding Default and Default Judgment

       Plaintiff argues that the Clerk’s “order denying application and request for entry of

default must be set aside.” (ECF No. 44 at 9.) And Plaintiff argues that the court should grant the

Tribe’s Motion for Default Judgment.

       “Entry of a default judgment involves a two-step process.” Meyers v. Pfizer, Inc., 581 F.

App’x 708, 710 (10th Cir. 2014) (citing Fed.R.Civ.P. 55(a)-(b)). First, a party must obtain an

entry of default from the Clerk of Court. Fed.R.Civ.P. 55(a)). Then, the party must either seek

default judgment from the Clerk where the claim is for “a sum certain or a sum that can be made

certain by computation,” or “[i]n all other cases, the party must apply to the court for a default

judgment.” Fed. R. Civ. P. 55(b)(1)-(2).

       But “[t]he preferred disposition of any case is upon its merits and not by default

judgment.” Gomes v. Williams, 420 F.2d 1364, 1366 (10th Cir. 1970) (citation omitted). Because

the court permits the late filing under Rule 6(b)(1)(B), Plaintiff’s request for entry of default

judgment is MOOT. C.f. Scott v. Power Plant Maint. Specialists, Inc., No. 09-CV-2591-KHV,

2010 WL 1881058, at *4 (D. Kan. May 10, 2010) (“Because the Court sustains plaintiff's motion

for leave to file an amended answer, plaintiff's motions for default are effectively moot.”); see

also Harris v. City of Kansas City, No. 18-CV-2084-JAR-GEB, 2018 WL 3934040, at *3 (D.

Kan. Aug. 16, 2018) (“Because the Court finds that Defendant has met the required showing of

‘excusable neglect’ for failing to timely answer, the Court concludes that Defendant meets the

‘good cause’ standard required under Rule 55(c).”). In other words, even if this court were to


                                                 15
decide that the Clerk should have entered default, it would nevertheless set aside the entry of

default because Defendants have appeared, and because of the Tenth Circuit’s clear preference

for resolving cases on the merits.

       Additionally, the court agrees with Defendants’ cited authority that “where a party has

filed an answer prior to the entry of default . . . it would be improper for the court to enter

default.” Magnusson v. Ocwen Loan Servicing, LLC, No. 2:14-CV-161-DN-DBP, 2014 WL

4185672, at *2 (D. Utah Aug. 21, 2014).

                                             Conclusion

       For the reasons stated, Plaintiff’s Motion, (ECF No. 39) is DENIED. But Defendants are

warned that any further delay on their part could result in sanctions.

DATED this 1st day of May, 2019.


                                               BY THE COURT:




                                               CLARK WADDOUPS
                                               United States District Judge




                                                  16
